Steinle, J.
The order of the county court of Waushara county dated September 2, 1953, from which appellant purports to appeal herein is identical with that entered in the case of Estate of Eannelli (Anna), ante, p. 257, 63 N. W. (2d) 108, which was appealed and determined by this court in said case.
An examination of the record indicates that the appellant originally petitioned the court for an order extending time within which to appeal or in the alternative for a new- trial, only in the case of Estate of Eannelli (Anna), supra. No *264motion or petition of such nature was made or filed herein. The county court’s order of September 2, 1953, was not predicated on any application made herein.
No bill of exceptions was settled or served or filed herein. No order was entered by the trial court consolidating these appeals.
Upon motion of respondent the court is obliged to order a dismissal of the appeal herein.
By the Court. — Appeal dismissed.